DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Office Action is in response to Applicant’s Amendment filed 08/06/2021. Claim 11 has been amended. Claims 15-18 have been canceled. No claims have been added. Currently, claims 11-14 are pending.

Response to Arguments
1.	The Applicant’s arguments, see pg. 4-6, filed 08/06/2021, with respect to the rejection(s) of claims 11-18 rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0061587 (Ishizu et al., hereinafter Ishizu) in view of U.S. Patent Application Publication No. 2006/0090690 (Jones), U.S. Patent Application Publication No. 2009/0121188 (Koshimizu et al., hereinafter Koshimizu), and U.S. Patent No. 4,030,965 

Allowable Subject Matter
Claims 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 11, the prior art of record fails to disclose or reasonably suggest, a method for preparing an yttrium-doped barium fluoride scintillation crystal having a chemical composition of Ba(1-x)YxF2+x, wherein 0.01                         
                            ≤
                        
                     x                         
                            ≤
                        
                     0.50 , the method comprising the steps of melting the mixed raw materials of yttrium doped barium fluoride scintillation crystal in a vacuum furnace for thorough melting at a temperature of 1200 to 1400 °C, and then cooling the mixture to obtain a polycrystalline material, or subjecting the mixed powder to isostatic pressing, and putting the resulting substance into crucibles and sintering it at 900 to 1200 °C in vacuum to obtain sintered Ba(1-x)YxF2+x polycrystalline material; and then mixing the resulting polycrystalline material with an appropriate amount of PbF2 powder and growing crystals by vertical Bridgman method.
The closest art of record teaches the following;
[0092][0093]. Ishizu further teaches of mixing the resulting material with an appropriate amount of carbonyl fluoride [0094], which act as a deoxidizer [0050][0058], and growing crystals by vertical crystallization method. However, all the starting materials were melted by being heated up to the melting point of the barium yttrium fluoride before going through the crystallization process [0096].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495.  The examiner can normally be reached on M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/Primary Examiner, Art Unit 2884